DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/11/2021 has been entered. Claims 1-20 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 and 2/25/2021 was filed after the mailing date of the non-final Office Action on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esterberg (PGPub. 2016/0324580).
Regarding claim 18, Esterberg teaches a method for viewing a subject when performing an operation on the subject, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
providing a first image capturing system relative to a subject to capture a real time image of the subject [FIG. 4 shows an example headset view of a surgical field […] The headset view shows an incision and a virtual CT model of underlying honey structures in anatomical registration (Fig. 4; par. 102)];
positioning a first viewscreen configured to be positioned near a first eye of a user [A single eyepiece 225 (Fig. 2; par. 0091)];
positioning a second viewscreen configured to be positioned near a second eye of the user [The eyepiece may extend across both eyes of the user (par. 0091)];
fixing at least a first camera configured to have a first field of view or a second camera configured to have a second field of view relative to the first viewscreen and the second viewscreen [The camera and a second camera (Fig. 2; par. 0091)];
operating a processor system [having one processor, at least one memory for storing the computerized tomographical scan, and programming instructions (par. 0018) to execute instructions (i) generate an instrument icon to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye and [Surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece (par. 0148)]
(ii) display at least one captured real time image in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [Providing the aligned view to the headset, and updating the aligned view in real-time (par. 0015)].
Regarding claim 19, Esterberg teaches the method of Claim 18, further comprising: tracking an instrument tracking device fixed to an instrument in a field of view of the at least first camera or second camera [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras (par. 0009)];
tracking a subject marker to be fixed relative to the subject viewable by at least the first camera or the second camera [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)]; 
and operating the processor system to further execute instructions to (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera or a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker [The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)],
wherein the generated instrument icon is displayed based on the determined relative position [Surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece (par. 0148)].
Regarding claim 20, Esterberg teaches the method of Claim 19, further comprising: performing a procedure while simultaneously viewing at least two of the (i) subject, the (ii) instrument icon, or (iii) the captured real time image [Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site (par. 168)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (PGPub. 2016/032480) in view of Zhao et al. (PGPub. 2009/0088634). 
Regarding claim 1, Esterberg teaches a system for viewing a subject when performing an operation, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
a user wearable viewscreen and camera system having [A headset having an eyepiece, a camera (Fig. 2; par. 0018). The surgical navigation tool would take on a compact and wearable format (par. 0012)]:
a viewscreen configured to generate a field of view image for a user [Aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset (Abstract)];
a first camera having a first field of view operable to be moved to include at least a portion of the subject [The aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure (Abstract, Claim 1, par. 0015)];
a processor system configured to execute instructions [having one processor, at least one memory for storing the computerized tomographical scan, and programming instructions (par. 0018)] 
(i) to determine a position of the imaging system [Surgical instruments may also be tracked, such as for apparent depth of penetration. Each instrument is generally logged into a library of instruments stored in a computer memory, and position, alignment and registration may be done continuously during the procedure. The surgical instruments is interpreted as a separate imaging system (par. 0105)]
and the generated image of the subject [FIG. 4 shows an example headset view of a surgical field […] The headset view shows an incision and a virtual CT model of underlying honey structures in anatomical registration(Fig. 4; par. 102)]
and (ii) display the generated image with the viewscreen [Anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field may be matched and projected in the virtual view displayed in the eyepiece (par. 0089)]
Esterberg does not explicitly teach an imaging system separate from the user wearable viewscreen and camera system operable to generate images of the subject. However, Zhao teaches a separate imaging system and camera system [An endoscope for insertion into a patient (Fig. 2; par. 0043)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include an imaging system separate from the user wearable viewscreen and a camera system operable to view the subject surgical cavity and surgical tools during minimally invasive surgical procedures. Doing so will allow the user to acquire necessary real time images of the surgical field that may not otherwise be captured by external means during minimally invasive surgical procedures, as taught by Zhao in [par. 0002].
Regarding claim 2, Esterberg teaches the system of Claim 1, wherein the viewscreen of the user wearable viewscreen and camera system further comprise: a first viewscreen configured to be positioned near a first eye of a user [A single eyepiece 225 (Fig. 2; par. 0091)];
a second viewscreen configured to be positioned near a second eye of the user [The eyepiece may extend across both eyes of the user (par. 0091)].
Regarding claim 3, Esterberg teaches the system of Claim 1, wherein the user wearable viewscreen and camera system further comprise: a second camera configured to have a second field of view [A second camera 235 (Fig 2; par. 0091)].
Regarding claim 4, Esterberg teaches the system Claim 3, further comprising: an instrument having an operating end configured to be positioned in a region of operation for performing an operation on the subject [The position of the tip of an instrument, for example, may be conveyed to the surgeon by an imaging system (i.e., a system that relies on transmission or reflection of an applied energy to calculate the position of the tip relative to the anatomy) (par. 0080)]; 
And an instrument tracking device fixed to the instrument viewable by the first camera and the second camera [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras (par. 0009)].
Regarding claim 5, Esterberg teaches the system Claim 4, wherein the processor system is further operable to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera and a second signal from the second camera [Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer (par. 0173). ] regarding a view of the instrument tracking device relative to the subject marker [The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)]
and (ii) generate an instrument icon to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field (par. 0179)].
Regarding claim 6, Esterberg teaches the system of Claim 4, further comprising: a subject marker [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)];
and a tracking system configured to track the instrument tracking device, the imaging system, and the subject marker [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras. A pattern of infrared dots is projected onto the surgical field and analysis of the centroid of each dot on spherical surface permits acquisition of the position of each fiducial (par. 0009)].
Regarding claim 7, Esterberg teaches the system of Claim 6, wherein the viewscreen is operable to display an instrument representation at a tracked position of the instrument and the generated images substantially simultaneously [Radiobeacons, RFID chips or other radio reflectors aid and guide in registration of the virtual image with the eyepiece display (par. 0093). Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks and reflections of VIS dots may be used to track the hands and tools (Fig. 4; par. 0179)].
Regarding claim 8, Esterberg teaches the system of Claim 7, further comprising: a memory having stored thereon an image of at least a portion of a region of operation of the subject [At least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera (par. 0018)];
wherein the image includes image portions that represent the subject marker [The external three-dimensional model may be aligned with a plurality of anatomically correlated emission sources (par. 0019)];
wherein the image includes image portions that represent the subject marker [The external three-dimensional model may be aligned with a plurality of anatomically correlated emission sources (par. 0019)];
wherein the processor system executes further instructions to (i) register the image of at least the portion of the region of the operation [Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure (par. 0024)]
and (ii) display an anatomy icon with at least one of the first viewscreen or the second viewscreen; wherein the anatomy icon is configured to appear in the user's field of vision relative to the subject [Anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece (par. 0089)].
Regarding claim 9, Esterberg teaches the system of Claim 8, wherein the instrument icon and the anatomy icon are both configured to appear in the user's field of vision relative to the subject [Surgical instruments may also be tracked, each instrument being modified to emit a signal indicative of a location relative to the external plane of the surgical field (Fig. 4; par. 0020)].
Regarding claim 10, Esterberg teaches a system for viewing a subject when performing an operation on the subject, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
a first real time image capturing system operable to obtain images of the subject with a first field of view [a camera for collecting reflected light (par. 0018). A first camera would have a field of view];
a viewscreen and camera system having [A headset having an eyepiece, a camera (Fig. 2; par. 0018)]:
a first viewscreen configured to be positioned near a first eye of a user [A single eyepiece 225 (Fig. 2; par. 0091)];
a second real time image capturing system configured to obtain images relative to the subject with a second field of view [The radio system may supplement the optic system and allow all the data sets to be brought into a common frame of reference (par. 0026). The radio beacons enabling updated tracking of the solid model even when a visual obstruction or lack of light blocks the camera view (par. 0090). The radio beacons track the solid model which is relative to the subject. This imaging second system would provide a second field of view]; 
an instrument tracking device fixable to an instrument viewable by the second real time image capturing system [The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)];
a subject marker viewable by the second real time image capturing system [These beacons may be optical or radiobeacons, for example, the radio beacons enabling updated tracking of the solid model even (par. 0090)];
a tracking system configured to track at least the first real time image capturing system [tracking the camera (par. 0005)] and a subject tracking device [A correct anatomical orientation relative to the patient's body is achieved by mounting retroreflective optical beacons (par. 0005)]
and a processor system [having one processor, at least one memory for storing the computerized tomographical scan, and programming instructions (par. 0018)] configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the second real time image capturing system [The position of the tip of an instrument, for example, may be conveyed to the surgeon by an imaging system (i.e., a system that relies on transmission or reflection of an applied energy to calculate the position of the tip relative to the anatomy) (par. 0080)].
Esterberg does not explicitly teach an auxiliary display device separate from the viewscreen and camera system, wherein the auxiliary display device is viewable separate and alone from the first viewscreen; 
and to (ii) generate an instrument representation to be displayed with at least the auxiliary display device,
wherein the first real time image capturing system is separate from the viewscreen and camera system.
However, Zhao teaches an auxiliary display device [The external display 154 or another external display may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery (Fig. 1A, 1B; par. 0039)]
to generate an instrument representation to be displayed on the auxiliary display device [The pose of synthesized tool image in the synthesized image of the tool attempts to match the pose of the tool represented by the tool image in the video image at a moment in time (Fig. 11B; par. 0156)] with at least the auxiliary device [Images with additional information may be overlaid onto the images of the surgical site by the robotic surgical system for display on the external display 154 (Fig. 1A, 1B; par. 0039)].
and wherein the first real time image capturing system is separate from the viewscreen and camera system [The stereo endoscopic camera 101C (Fig. 2-3; par. 0043). See Example 1 below].

    PNG
    media_image1.png
    414
    463
    media_image1.png
    Greyscale

Example 1: Figure 2 of Esterberg. The endoscopic camera is separate from the user’s viewscreen
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include an auxiliary display device. Doing so would allow others to observe the same surgical field from the imaging system without obstructing the workspace of the primary user.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include the generation of instrument representation to be displayed on the auxiliary display device. Doing so would allow others to observe and note the surgical details and instrumentation used by the primary user without obstructing the workspace of the primary user.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and make the first image capturing system an endoscopic camera. Doing so would allow a surgeon to view the surgical cavity that could not so that the surgeon can manipulate robotic surgical tools within a patient body, as taught by Zhao in [par. 0002].
Regarding claim 11, Esterberg teaches the system of Claim 10, wherein the subject marker and the subject tracking device are integrated into a single device [A system, comprising: receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light (Claim 24, par. 0015)].
Regarding claim 12, Esterberg teaches the system of Claim 10, wherein the processor system is further configured to execute instructions to: register a tracked position of the first real time image capturing system and a tracked position of the subject [Any projected virtual image in the eyepiece is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness (par. 0097)];
and generate a representation of the first real time image capturing system to be displayed with at least the auxiliary display device at least one the auxiliary display device is operable to display the obtained image [The external display or another external display may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery (Fig. 1A, 1B; par. 0039)].
Regarding claim 13, Esterberg does not explicitly teach the system of Claim 10, wherein the first real time image capturing system is configured to be moved within the subject; and at least one the auxiliary display device is operable to display the obtained image. However, Zhao teaches an image capturing system configured to be moved within the subject [An endoscope for insertion into a patient (Fig. 2; par. 0043)]. Additionally, Zhao teaches an auxiliary display device [The external display or another external display 154 may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery (Fig. 1A, 1B; par. 0039)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include an imaging capturing system to be moved within the subject. Doing so will allow the user to acquire necessary real time images of the surgical field through endoscopy that may not otherwise be captured by external cameras outside of the subject.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include at least one auxiliary display device to display the obtained image. Doing so would allow others to observe the surgical field seen by the primary user and assist the primary user where necessary without obstructing workflow.
Regarding claim 14, Esterberg teaches the system of Claim 10, wherein the first real time image capturing system is configured to be moved within the subject; and at least one of the first viewscreen or the second viewscreen is operable to display the obtained image.  However, Zhao teaches of the at least one of the first viewscreen or the second viewscreen [Providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure (par. 0015)].
Regarding claim 15, Esterberg teaches the system of Claim 13, wherein the displayed obtained image is displayed separately and spaced away from the generated instrument representation [An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed (par. 0168)],
wherein the instrument tracking device includes at least one viewable portion configured to be in the second field of view to determine a position of the instrument [The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)].
Regarding claim 16, Esterberg teaches the system of Claim 14, further comprising: a user input to toggle on and off the display of the obtained image [A fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features (par. 139)].
Regarding claim 17, Esterberg teaches the system of Claim 10, further comprising: a viewscreen and camera system tracking device [Provide the aligned view to the headset, and update the aligned view in real-time while the headset is moved (Abstract)];
wherein the processor system is further configured to execute instructions to register a frame of reference of the viewscreen and camera system tracking device and a frame of reference of the a tracked position of the subject [Any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness (par. 0097)].
Esterberg does not explicitly teach wherein the display with the auxiliary display device is based at least in part on the tracked position of the viewscreen and camera system tracking device. However, Zhao teaches the auxiliary display devices is based at least part of the tracked position [Viewing the internal surgical site via an external display 154 (Fig. 1A, 1B; par. 0039)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the teachings of Zhao and include that the auxiliary display device displays the same image based on the tracked position of the viewscreen and camera system. Doing so would allow others to observe the same surgical field seen by the primary user and assist the primary user where necessary without obstructing workflow.
Double Patenting




























The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-9 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-6, 10-11, 15-16, and 18-20 of copending Application No. 16/210647 (herein referred to as ‘647). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is met by claim 1 of '647; instant claim 3 is met by claim 2 of '647; instant claim 4 is met by claim 10 and 16 of '647; instant claim 5 is met by 10 and 11 of '647; instant claim 6 is met by claim 2 of '647; instant claim 7 is met by claim 10 of '647; instant claim 8 is met by claim 5 of '647; instant claim 9 is met by claim 6 of '647; 18 is met by claim 15 of '647; instant claim 19 is met by claim 15 of '647; and instant claim 20 is met by claim 18-20 of '647.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/210647 (herein referred to as ‘647), in view of Zhao et al., hereafter Zhao (PGPub # 2009/0088634).  
Regarding claim 1 of the invention, claims 1 and 2 of the copending application claims a system for viewing a subject when performing an operation, comprising (a system for viewing a subject; claim 1 of ‘647):
a user wearable viewscreen and camera system (viewscreen and camera system is user wearable; claim 2 of ‘647);
a viewscreen configured to generate a field of view image for a user (a first viewscreen […] a first camera configured to have a first field of view; claim 1 of ‘647);
a processor system configured to execute instructions (i) to determine a position of the imaging system and the generated image of the subject and (ii) display the generated image with the viewscreen (a processor system; claim 1 of ‘647).
Claim 1 and 2 of ‘647 does not claim an imaging system separate from the user wearable viewscreen and camera system operable to generate images of the subject. However, Zhao teaches a separate imaging system and camera system [An endoscope 202 for insertion into a patient (Fig. 2; par. 0043)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 and 2 of ‘647 to incorporate the teachings of Zhao and include an imaging system separate from the user wearable viewscreen and a camera system operable to generate images of the subject. Doing so will allow the user to acquire necessary real time images of the surgical field that may not otherwise be captured by external cameras on the user wearable device.
Regarding claim 10 of the invention, claims 1 and 2 of the copending application claims a system for viewing a subject when performing an operation, comprising (a system for viewing a subject; claim 1 of ‘647):
a first real time image capturing system operable to obtain images of the subject with a first field of view (a first camera configured to have a first field of view; claim 1 of ‘647);
a viewscreen and camera system having (a viewscreen and camera system; claim 1 of ‘647):
a first viewscreen configured to be positioned near a first eye of a user (a first viewscreen; claim 1 of ‘647);
a second real time image capturing system operable to obtain images relative to the subject with a second field of view (a second camera configured to have a second field of view; claim 2 of ‘647);
an instrument tracking device fixable to an instrument viewable by the second real time image capturing system (the second camera regarding a view of the instrument tracking device; claim 2 of ‘647);
a subject marker viewable by the second real time image capturing system ([…] relative to the subject marker; claim 2 of ‘647);
a tracking system configured to track at least the first real time image capturing system and a subject tracking device (an instrument tracking device; claim 1 of ‘647);
and a processor system configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the second real time image capturing system (the processor system; claim 2 of ‘647).
Claim 1 and 2 of ‘647 does not claim an auxiliary display device separate from the viewscreen and camera system, wherein the auxiliary display device is viewable separate and alone from the first viewscreen;
a processor system configured to generate an instrument representation to be displayed with at least the auxiliary display device;
and wherein the first real time image capturing system is separate from the viewscreen and camera system. 
However, Zhao teaches a Zhao teaches an auxiliary display device [The external display 154 or another external display 154 may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery (Fig. 1A, 1B; par. 0039)];
a processor system configured to generate an instrument representation to be displayed with at least the auxiliary display device [number of elements of the tool tracking system are implemented in software and executed by a computer and its process (par. 0219)];
and wherein the first real time image capturing system is separate from the viewscreen and camera system [The stereo endoscopic camera (Fig. 2-3; par. 0043). See Example 1 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 and 2 of ‘647 to incorporate the teachings of Zhao and include an auxiliary display device. Doing so would allow others to observe the same surgical field from the imaging system without obstructing the workspace of the primary user.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 and 2 of ‘647 to incorporate the teachings of Zhao and include the generation of instrument representation to be displayed on the auxiliary display device using the processor. Doing so would the processor could implement the software instructions to allow others to observe and note the surgical details and instrumentation used by the primary user without obstructing the workspace of the primary user.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 and 2 of ‘647 to incorporate the teachings of Zhao and make the first image capturing system an endoscopic camera. Doing so would allow a surgeon to view the surgical cavity that could not so that the surgeon can manipulate robotic surgical tools within a patient body, as taught by Zhao in [par. 0002].
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the traverse of the double patenting rejection, examiner respectfully disagrees. Applicant attempts to distinguish the claims of the claimed invention from claims 1 and 2 of copending Application No. 16/210647, in view of Zhao et al., hereafter Zhao (PGPub # 2009/0088634), in light of the subject amendment. Applicant has amended claim 10 to read “and wherein the first real time image capturing system is separate from the viewscreen and camera system”. However, Zhao teaches an image capturing system that is separate from the viewscreen and camera system in the form of an endoscopic camera, as taught in [Fig. 2-3; par. 0043]. The examiner maintains the provisional nonstatutory double patenting rejection.
In response to applicant’s arguments regarding claim 1, examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the separate imaging endoscopic system is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Zhao teaches a separate viewing screen and stereo display from the endoscopic camera because it would be able to provide images of the surgical cavity to the surgeon conducting minimally invasive surgical procedures, as taught in [par. 0002]. While Zhao’s stereo display is not wearable, one of ordinary skill in the art could combine the wearable viewscreen of Esterberg with the separate imaging endoscopic system of Zhao.
Additionally, Esterberg teaches a second camera in [par. 0091]. However, while this second camera is taught as being attached to the wearable headframe, Esterberg also teaches that “It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the Figures, can be arranged, substituted, combined, separated, and designed in a wide variety of different configurations”, as taught in [par. 0066]. The separation of either the first or second camera from the wearable headset display was an obvious modification taught by Esterberg. Therefore, one of ordinary skill in the art could combine the teachings of Esterberg with the teachings of Zhao and include an endoscopic camera that is separate from a wearable stereo display.
In response to applicant’s arguments regarding claim 10, examiner respectfully disagrees.  Applicant argues that the radio system disclosed by Esterberg is not a second real time image capturing system as recited in independent claim 10. However, Esterberg recites the radio system may supplement the optic system [par. 0026]. The radio beacons enabling updated tracking of the solid model even when a visual obstruction or lack of light blocks the camera view (par. 0090). The radio beacons track the solid model which is relative to the subject and continuously update the image dataset in the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view. Therefore, the examiner maintains that the radio system acts as a second imaging system.
In response to applicant’s arguments regarding claims 18, examiner respectfully disagrees. Applicant attempts to distinguish the claim from Esterberg by noting that Esterberg does not disclose to capture a real-time image of the subject and, instead, discloses a system for analyzing the speckle image. However, Esterberg does capture a real-time image of the surgical field by teaching to show an incision on the headset view [Fig. 4; par. 0102]. Additionally, data may be streamed to the eyepiece for instant reference and may be updated in real time as the surgeon indicates relevant features of interest [par. 0159].
Additionally, Applicant attempts to distinguish the claim from Esterberg by noting that Esterberg does not disclose to display an instrument icon. However, Esterberg teaches that along with anatomical features, a database of surgical instruments, hardware, and prosthetics may also be shown in the eyepiece and manipulated along with positional analysis in real-time [Fig. 24; par. 0162].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Razzaque et al. (Patent # 9675319) teaches a system and method for providing image guidance for placement of one or more medical devices at a target location.
Morita et al. (PGPub. 20050289472) teaches 3D diagnostic display from a patient in a virtual-reality environment and to permit a user to conduct diagnostic interpretation of images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793